Citation Nr: 1228152	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for coronary artery disease as secondary to diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for right hip pain.  

4.  Entitlement to service connection for left hip pain.  

5.  Entitlement to service connection for right shoulder pain.  

6.  Entitlement to service connection for back pain.  

7.  Entitlement to service connection for asocial personality.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A February 2007 rating decision denied service connection for diabetes mellitus, bilateral hip pain, right shoulder pain, back pain, asocial personality, and individual unemployability.  A May 2007 rating decision denied service connection for coronary artery disease as the evidence was not new and material.  Subsequently these claims were transferred to the jurisdiction of the Atlanta RO.  In July 2010 the Board remanded this matter for the scheduling of a Travel Board hearing as requested by the Veteran.  


FINDING OF FACT

A report from the Social Security Administration (SSA) indicates that the Veteran died on January [redacted], 2012.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A.§ 7104(a) (West 2002); 38 C.F.R.§ 20.1302 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2011).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West Supp. 2008) (substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


